AFFIRMED and Opinion Filed January 12, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00658-CV

                 BRADLEY B. MILLER, Appellant
                             V.
      DANIELLE DIAZ ANDF DALLAS COUNTY TEXAS, Appellees

                    On Appeal from the 116th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-15614

                        MEMORANDUM OPINION
                    Before Justices Myers, Molberg, and Garcia
                             Opinion by Justice Garcia
      Bradley Miller, pro se, appeals the interlocutory order granting the plea to the

jurisdiction filed by appellees Judge Danielle Diaz and Dallas County. Miller raises

eleven issues. In essence, the issues pertinent to this appeal argue that Judge Diaz

had no judicial immunity when she signed temporary orders in Miller’s divorce case

minutes after he attempted to remove the case to federal court and Dallas County is

vicariously liable for Judge Diaz’s allegedly tortious acts. Concluding Miller’s

arguments are without merit, we affirm the trial court’s order.
                                          I. BACKGROUND

           This case is one of many Miller has filed against Dallas County judges, Dallas

County, and others arising out of his dissatisfaction with his divorce proceeding. We

focus only on those facts relevant to the disposition of this case.

           Miller was the respondent in a divorce case filed in the 330th District Court

(the “Divorce Case”). Judge Diaz is an associate judge of that court.

           A final divorce decree was signed on April 2, 2014. After the decree was

entered, Miller and his ex-wife continued to have disputes over custody, visitation,

and child support.

           A hearing was scheduled for June 7, 2018 in the modification and enforcement

proceedings. An hour before the hearing, Miller attempted to remove the case to

federal court.1 The notice of removal was filed at 8:46 a.m. and opposing counsel

was provided with a copy of that notice at 8:57 a.m., three minutes before the hearing

was scheduled to begin. Judge Diaz conducted the hearing and signed temporary

orders at 9:37 a.m. (the “June Orders”). Miller did not attend the hearing.

           In October 2020, Miller initiated this suit against Judge Diaz, Dallas County

and twelve other defendants, including his ex-wife and her attorneys, the presiding

judge of the 330th court, his daughter’s school and individuals who serve the school,

the City of Dallas, two Dallas police officers, a Dallas businessman and an art exhibit


    1
         This was the third time Miller attempted, without success, to remove the Divorce Case to federal
court.
                                                   –2–
sponsor (relative to Miller’s violation of orders from the Divorce Case), and other

individuals who testified in the Divorce Case or who Miller believed were involved

in a conspiracy to deprive him of access to his daughter.2

        Notwithstanding the litany of complaints Miller lodges against the other

defendants in his one hundred thirty-page petition, the allegations relevant here

pertain to Judge Diaz’s signing the June Orders and Miller’s allegations that Dallas

County is vicariously liable for Judge Diaz’s allegedly tortious actions.

        In June 2021, Judge Diaz and Dallas County filed the corrected plea to the

jurisdiction at issue here. The plea argued that (i) judicial immunity bars Miller’s

claims against Judge Diaz because she was acting in her judicial capacity, (ii)

Miller’s claims are barred by governmental immunity, (iii) Miller’s attempted

removal did not deprive the court of jurisdiction as that term is defined in the context

of immunity, and (iv) because Judge Diaz is entitled to immunity, Dallas County has

no derivative liability. The plea was supported by an appendix including findings,

recommendations, and orders pertaining to Miller’s three failed removal attempts

and an order granting another judge’s plea to the jurisdiction in the underlying case.

Miller responded to the plea but adduced no evidence to support his response.




    2
     Miller has initiated at least sixteen proceedings, all of which arise from what transpired in the Divorce
Case. These proceedings include suits in state and federal court and appeals to this court, the Fifth Circuit
Court of Appeals, the Texas Supreme Court and the United States Supreme Court.
                                                    –3–
         The trial court conducted a hearing and subsequently signed an order granting

the plea to the jurisdiction. Miller now appeals from that order.

                                               II. ANALYSIS

         Miller raises eleven issues, but only five of the eleven pertain to issues before

the court. Accordingly, our analysis is confined to Miller’s issues one, two, three,

five, and eleven, all of which pertain to whether the trial court erred in granting the

plea to the jurisdiction.3

A.       Are Miller’s Claims Barred by Judicial and Governmental Immunity?

         Miller argues the trial court erred by granting the plea to the jurisdiction

because Judge Diaz and Dallas County are not immune from suit. We disagree.

         A party may challenge a trial court’s subject matter jurisdiction by filing a

plea to the jurisdiction. See Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554

(Tex. 2000). We review a trial court’s ruling on a plea to the jurisdiction de novo.

Univ. of Tex. M.D. Anderson Cancer Ctr. v. McKenzie, 578 S.W.3d 506, 512 (Tex.


     3
      Appellants issues as stated are: (1) Whether state court jurisdiction halts during the pendency of a
federal removal; (2) Whether any state court proceedings conducted during the pendency of a federal
removal are void; (3) Whether Diaz acted without jurisdiction and thus has no judicial immunity from suit
and damages; (4) Whether res judicata and collateral estoppel do not apply because the issue of jurisdiction
regarding Diaz’s temporary orders has never been adjudicated; (5) Whether the family district court has no
continuing jurisdiction because the temporary orders were fraudulent and not issued as part of a legitimate
case; (6) Whether appellant has standing to bring suit in the trial court; (7) Whether the trial court
defendants’ tortious acts fall within the statute of limitations; (8) Whether appellant’s constitutional claims
are valid; (9) Whether appellees’ arguments regarding jurisdiction are intentionally misleading and
therefore represent a fraud upon the court and a violation of the Fourteenth Amendment due process
guarantee; (10) Whether appellees’ attempts to blame appellant for their own criminal and abusive actions
violate the Fourteenth Amendment due process guarantee; and (11) Whether the trial court erred in granting
the plea to the jurisdiction. We reject issues 4, 6,7,8, 9, and 10 as not properly before this court in this appeal
of an interlocutory order granting a plea to the jurisdiction because the issues do not form the basis of the
court’s order, and because issues 8, 9, and 10 go to the merits of Miller’s case.
                                                      –4–
2019) (citing Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex.

2004)). Ordinarily a plea to the jurisdiction challenges the plaintiff’s pleadings,

asserting that the alleged facts do not affirmatively demonstrate the court’s

jurisdiction. See Mission Consol. Indep. Sch. Dist. v. Garcia, 372 S.W.3d 629, 635

(Tex. 2012). We “construe the plaintiff’s pleadings liberally, taking all factual

assertions as true, and look to the plaintiff’s intent.” Heckman v. Williamson Cty.,

369 S.W.3d 137, 150 (Tex. 2012).

      A plea to the jurisdiction may also challenge the existence of jurisdictional

facts, and when it does, the parties may present evidence. Id. “In those situations, a

trial court’s review of a plea to the jurisdiction mirrors that of a traditional summary

judgment motion.” Mission Consol. Indep. Sch. Dist., 372 S.W.3d at 635. In

performing our review, we consider only the pleadings and evidence pertinent to the

jurisdictional inquiry. Cty. of Cameron v. Brown, 80 S.W.3d 549, 555 (Tex. 2002).

      The jurisdictional question in this case relates to judicial and governmental

immunity; both defeat a court’s subject matter jurisdiction. Dallas Area Rapid

Transit v. Whitley, 104 S.W.3d 540, 542 (Tex. 2003) (governmental immunity);

Dallas Cnty. v. Halsey, 87 S.W.3d 552, 554 (Tex. 2002) (judicial immunity). We

begin with judicial immunity.

      Judges acting in their official capacity have immunity from liability and suit

for judicial acts performed within the scope of their jurisdiction. Twilligear v.

Carrell, 148 S.W. 3d 502, 504 (Tex. App. — Houston [14th Dist.] 2004, pet. denied)

                                          –5–
(citing Dallas Cnty v. Halsey, 87 S.W.3d. 552, 554 (Tex. 2002). Associate family

court judges, like Judge Diaz, are afforded the same judicial immunity as district

judges by statute. TEX. FAM. CODE ANN. § 201.017.

      Judicial immunity is overcome only for actions that are: (1) non-judicial, i.e.

not taken in the judge’s official capacity; or (2) taken in complete absence of all

jurisdiction. Twilligear, 148 S.W. 3d at 504. These factors are broadly construed in

favor of immunity. Bradt v. West, 892 S.W.2d 56, 67 (Tex. App.—Houston [1st

Dist.] 1994, writ denied).

      Factors to determine whether a judge acts in a judicial capacity include: (1)

the act complained of is one normally performed by a judge; (2) the act occurred in

the courtroom or an appropriate adjunct, such as the judge’s chambers; (3) the

controversy centered around a case pending before the judge; and (4) the act arose

out of a visit to the judge in his/her official capacity. Id. Immunity may exist even if

all factors are not met, and the weight to be given to each of the factors varies

depending upon the facts of the case. Id.

      Miller’s petition alleges that Judge Diaz issued “fraudulent temporary orders”

and signed the June Orders without jurisdiction. He also broadly alleges that judges

violated various provisions of the penal code and federal statutes by signing orders

in the Divorce Case and intentionally caused him to suffer emotional distress by

assisting his ex-wife and her attorneys in fraudulent family court lawsuits and

participating in a conspiracy with the other defendants. He further alleges that Judge

                                          –6–
Diaz violated his Fourth Amendment rights when another judge issued a capias

warrant following his child support enforcement trial, and that Judge Diaz and others

were “pretending to be Judges, while acting as individuals and indeed criminals

while producing fraudulent documents.” On appeal, however, Miller complains only

about Judge Diaz’s entry of the June Orders.

      Notwithstanding Miller’s characterizations, there is no question that Judge

Diaz was acting in her official capacity when she signed the June Orders. The proper

analysis focuses on whether the challenged action is a “function normally performed

by a judge” and the complaining party “dealt with the judge in his judicial capacity.”

Mireless v. Waco, 502 U.S. 9, 11–12 (1991). As applicable here, temporary orders

are signed by judges, the June Orders were signed in the courtroom or an appropriate

adjunct, in connection with a hearing conducted by Judge Diaz in the Divorce Case

in which Miller was an active participant. There is nothing in the record to suggest

that Judge Diaz acted in any capacity other than performing her official duties.

      Next, we consider whether Miller’s jurisdictional gamesmanship triggered an

exception to judicial immunity because Judge Diaz’s actions were taken in complete

absence of jurisdiction. To this end, Miller argues that his attempted removal of the

case to federal court deprived Judge Diaz of jurisdiction. This attempt, as with prior

attempts to disrupt the proceedings, was unsuccessful. This court has previously

expressed displeasure with Miller’s attempts to manipulate and obstruct the judicial

process, holding:

                                         –7–
          We decline to validate Father’s failure to support his child, excuse his
          own contempt, or justify his attempts to interfere with the trial court’s
          jurisdiction by continually removing the case to federal court despite
          having been informed by the federal courts in no uncertain terms that
          federal jurisdiction was lacking.

In Re V.I.P.M., No. 05-19-00197-CV, 2020 WL 1472210, at *5 (Tex. App.—Dallas

Mar. 26, 2020, pet. denied) (mem. op.), cert. denied, Miller v. Dunn, No. 20-0695,

2021 WL 1240959 (U.S. Apr. 5, 2021).4

          We also reject Miller’s argument here because it conflates the meaning of

jurisdiction for purposes of determining a court’s authority to issue a valid judgment

or order with the meaning of jurisdiction in the context of judicial immunity. The

meanings are distinct, and the distinction, albeit nuanced, is significant. See Adams

v. McIhaney, 764 F.2d 294, 298 (5th Cir. 1985) (“jurisdiction” has a different

connotation in judicial immunity context); see also Bradt, 892 S.W.2d at 67.

          When Miller removed the case to federal court, the state court was divested

of jurisdiction until the case was remanded. See 28 U.S.C. § 1446(d) (A notice of

removal served on all adverse parties and filed with the clerk of the state court “shall

effect the removal and the State court shall proceed no further unless and until the



    4
        In the prior appeal, this court also noted:
     We also conclude that jurisdiction rested in the trial court when it conducted each of the proceedings
listed above and entered the Judgment. In an apparent effort to interrupt the trial court’s jurisdiction, [Miller]
has removed this case to federal court three times. On November 8, 2016, one day after [Miller] removed
the case, [the federal judge] sua sponte remanded the case to the trial court because no federal subject matter
jurisdiction existed . . . [Miller] again removed the case on April 17, 2018, following proceedings related
to Mother’s motion to modify visitation. On May 16, 2018, [the federal judge] . . . remanded the case to the
trial court for the same reason. Undeterred, [Miller] removed the case on June 7, 2018 and again, on June
29, 2018, [the federal judge] entered an order and judgment remanding the case. Id.
                                                      –8–
case is remanded.”); Gonzalez v. Guilbot, 315 S.W.3d 533, 538 (Tex. 2010)

(jurisdiction re-vests in state court, following federal order of remand, upon mailing

or hand delivery of remand order to state court). In this context, jurisdiction pertains

to whether the June Orders were void. See e.g., Hilton v. NBC Bank-Heights, No.

01-96-01366-CV, 1998 WL 135105, at *2-3 (Tex. App.—Houston [1st Dist.] Mar.

19, 1998, pet. denied) (order entered by a state court after the case is removed is void

for want of jurisdiction). But the validity of the June Orders is not at issue here.5

Rather, the question is whether there was “jurisdiction” as that term is used in the

context of immunity.

        “Jurisdiction” in the context of judicial immunity does not concern whether

an order is valid or void. See West v. Robinson, 486 S.W.3d 669, 674 (Tex. App.—

Amarillo 2016, pet. denied) (in the context of judicial immunity “jurisdiction” has a

particular meaning). Instead, the inquiry is whether the judge ordinarily has

jurisdiction to sign an order of the type that was signed. See Bradt, 892 S.W.2d at

68 (signing show cause order—even a void one—was an act within district judge’s

jurisdiction as the term is meant for immunity purposes); Partain v. Gabert, No. 13-

21-00037-CV, 2021 WL 3775670, at *3 (Tex. App.—Corpus Christi-Edinberg,

Aug. 26, 2021, pet. filed) (that judgment later vacated has no bearing on the



        5
         Moreover, to the extent that a final judgment or decree has been issued, any issue concerning the
temporary orders is moot. See F.A.B. v. Dep’t of Family and Protective Servs., No. 01–10–00930–CV, 2012
WL 5310024, at *6 (Tex. App.—Houston [1st Dist.] Oct. 25, 2012, no pet.) (mem. op.).


                                                  –9–
jurisdictional analysis for immunity purposes). Thus, for immunity purposes, the

focus is not on whether the judge’s specific act was improper or valid. See James v.

Underwood, 438 S.W.3d 704, 712 (Tex. App.—Houston [1st Dist.] 2014, no pet.);

see also Henzel v. Gerstein, 608 F.2d 654, 658 (5th Cir 1979) (absence of jurisdiction

exception to immunity refers to when a judge acts in a purely private and nonjudicial

capacity). As the Fifth Circuit has explained, “the proper inquiry is not whether the

judge actually had jurisdiction or even whether the court exceeded its jurisdictional

authority, but whether the challenged actions were actually taken outside the scope

of the judge’s power.” Davis v. Bayless, 70 F.3d 367, 373 (5th Cir. 1995) (quoting

Stump v. Sparkman, 435 U.S. 349, 357 (1978)).

      Jurisdiction in the context of judicial immunity is broadly construed to

effectuate the policies of guaranteeing a disinterested and independent judicial

decision-making process. Bradt, 892 S.W.2d at 68. Accordingly, “[e]ven the

commission of ‘grave procedural errors’ does not deprive a judge of jurisdiction as

the term is meant in absolute judicial immunity analyses.” West v. Robinson, 486

S.W.3d 669, 674 (Tex. App.—Amarillo 2016, pet. denied).

      Applying these principles to the instant case, the question becomes whether a

family court judge is generally empowered to issue orders in a divorce case. There

is no question that family court judges have such authority, and Miller does not argue

otherwise. In other words, the 330th court had exclusive, continuing jurisdiction over

the Divorce Case and Judge Diaz had the authority to enter orders relating to that

                                        –10–
case. Despite the temporary loss of jurisdiction to enter valid orders (which was

promptly restored upon remand) caused by Miller’s intentional effort to interrupt the

process, the signing of temporary orders in connection with modification and

enforcement proceedings are exactly the type of orders a family court judge is

generally empowered to enter. Signing the June Orders was not undertaken in a

personal or non-judicial capacity. Therefore, when Judge Diaz signed the June

Orders, there was sufficient jurisdiction for purposes of immunity. The “absence of

jurisdiction” exception to absolute judicial immunity has not been met.

       In addition, the claims against Judge Diaz and Dallas County are also barred

by governmental immunity. Miller asserted several tort claims against Dallas County

as well as Section 1983 claims for alleged violations of his constitutional rights. All

these claims are premised on Miller’s contention that Dallas County failed to train

and properly supervise judges.

       A plaintiff bringing a claim against a governmental unit bears the burden of

establishing either that its claim falls within the Texas Tort Claims Act (“TTCA”)

or some other waiver of sovereign immunity. See Mount Pleasant Ind. School Dist.

v. Lindburg, 766 S.W.2d 208, 211 (Tex. 1989). The TTCA waives immunity from

suit only for limited types of claims and damages. TEX. CIV. PRAC. & REM. CODE §

101.021(1)-(2); Miranda,133 S.W.2d at 225. There is no waiver of immunity for

claims arising from the acts or omissions of a court or member of the court acting in

her judicial capacity. See TEX. CIV. PRAC. & REM. CODE § 101.021(1). Indeed, the

                                        –11–
statute expressly preserves judicial immunity. See TEX. CIV. PRAC. & REM. CODE

§101.053.

      There is also no waiver of immunity for the fraud and negligent supervision

claims Miller asserts against Dallas County. See LTTS v. Charter School, Inc. v.

Palasota, 362 S.W.3d 202, 209 (Tex. App.—Dallas 2012, no pet.) (fraud); TEX. CIV.

PRAC. & REM. CODE §101.021(1) (no waiver for negligent supervision). Judge Diaz

is entitled to the same governmental immunity afforded to her employer, Dallas

County. See TEX. CIV. PRAC. & REM. CODE § 101.106(f); City of Wautauga v.

Gordon, 434 S.W.3d 586, 594 (Tex. 2014).

      Although Miller insists that he is also suing Judge Diaz in her individual,

rather than official capacity, we look to “the course of the proceedings” to determine

the capacity in which the official has been sued. Terrell v. Sisk, 111 S.W.3d 274, 281

(Tex. App.—Texarkana 2003, no pet.). Here, the substance of Miller’s petition

reflects that he sued Judge Diaz in connection with the performance of her official

duties as an Associate Judge. Consequently, there is no basis for individual liability.

B.    Are Miller’s Derivative Claims against Dallas County Viable?

      Miller has not asserted any discreet claims against Dallas County, other than

those which allegedly emanate from the judicial rulings of Judge Diaz. Specifically,

Miller alleged that he was suing Dallas County in its “individual, vicarious, and

respondeat superior capacities.” Respondeat superior “declares the act of the servant

to be the act of the master and that which excuses or justifies the one will in like

                                        –12–
manner excuse and justify the other.” Joe v. Two Thirty-Nine Joint Venture, 145

S.W.3d 150, 157 (Tex. 2004) (citing Cameron Compress Co. v. Kubecka, 283 S.W.

285, 287 (Tex. App.—Austin 1926, writ ref’d). We have concluded that Miller’s suit

against Judge Diaz is barred by governmental and judicial immunity. Accordingly,

it follows that Dallas County cannot be derivatively liable. See id.

      Miller’s first, second, third, fifth, and eleventh issues are resolved against him,

and we need not reach his remaining issues. See TEX. R. APP. P. 47.1. The trial court’s

order is affirmed.




                                            /Dennise Garcia/
                                            DENNISE GARCIA
                                            JUSTICE


210658F.P05




                                         –13–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

BRADLEY B. MILLER, Appellant                  On Appeal from the 116th Judicial
                                              District Court, Dallas County, Texas
No. 05-21-00658-CV           V.               Trial Court Cause No. DC-20-15614.
                                              Opinion delivered by Justice Garcia.
DANIELLE DIAZ AND DALLAS                      Justices Myers and Molberg
COUNTY, Appellees                             participating.

    In accordance with this Court’s opinion of this date, the trial court’s order is
AFFIRMED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered January 12, 2022.




                                       –14–